Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 12/14/2021.
Claims 8 and 17 were previously cancelled.
Claims 1 and 10-16 and 18 have been amended.
Claims 1-7, 9-16 and 18 are pending. 
Response to Arguments/Amendments
With respect to the 35 USC § 112 rejection, applicant’s arguments have been considered but are not persuasive. Applicant failed to amend the claims, nor has applicant provided sufficient support in the specification to support the limitation, “...the server improving the rules over time to improve accuracy”. Applicant generally states that one skilled in the art would appreciate how a rules-based system would self-adjust over time, and points to ¶39”...”rules and the list may evolve over time to improve accuracy”. However, applicant’s statement is generic and vague, as is the disclosure. The specification does not provide the manner or details in how/which the server’s rules are improved; it does not provide the required terms to enable any person skilled in the art to make or carryout how the server improves the rules over time to improve accuracy in a full, clear, concise and exact terms contemplated by the inventor of carrying out his invention. Examiner therefore maintains the rejection.
With respect to the 35 USC 103 rejection, applicant argues that  (Hendrey) “…does not disclose the specifically detailed claimed limitations…”, and that, it does not disclose, “…evaluating a match distance between review dates of the public review and a link click date resulting from an email prompt to submit the public review…” Applicant then argues, “Hendrey and the other cited references do not disclose evaluating a match distance between a review date of the public review and a link click date...”, “... the text comparison analysis cited does not disclose the claimed limitations...”, and that,”...Hendrey does not disclose a customer involvement campaign...” Hendrey does not disclose a success rate...Hendrey does not disclose determining the likelihood private reviews match public reviews...”. Applicant then states, Hendrey does not disclose the limitations for which it is cited...the combination of references does not disclose all claimed features and the claims should be allowed...”.  Applicant states, “...None of the cited references alone or in combination disclose the distinction between public and private reviews...” Applicant subsequently avers, “...The teachings of Mauseth are not relevant to the limitations for which they are cited...”Applicant finally argues the amended claim limitations suggesting it is not disclosed in the cited prior art.  In response to applicant's arguments against the references individually, one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Examiner notes that while there is no mention verbatim of a  public and private reviews to determine the likelihood of a match of Hendrey to Bailey resulting in determining the likelihood of a match, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for calculating a match distance between words based on an evaluation of public and private reviews to determine the likelihood of a match of strings/words (i.e. positive or negative ratings) See KSR [127 S Ct. at 1739]. Bailey and Hendrey are directed to the same field of endeavor since they are related to collecting, analyzing and matching data Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system customer involvement campaign success rate can be evaluated (Figure 1, ¶11, ¶23, ¶26, ¶75).Applicant’s disclosure generally teaches at ¶27 that the customer involvement campaign system can be used to evaluate a business’ success by evaluating the customer reviews for the business. Applicant’s disclosure generally states that the system evaluates success rate of customer involvement campaign and provides it to business (¶32). Therefore, Examiner contends that the combination of Bailey, Hendrey and Mauseth teach the intended function of applicant’s ‘customer involvement campaign’. Applicant subsequently states, “None of the cited references alone or in combination disclose the distinction between public and private reviews…” Examiner does not consider Bailey to be as limiting as applicant avers and points applicant to Fig 1, “100” User submits  Rating/Review; “101” Ratings/Reviews may be submitted via http web browser/email client, “102” Ratings/Reviews may be submitted via voice phone, “103” Ratings/Reviews may be submitted via text SMS, “104” Ratings/Reviews may be submitted via an API…; ¶76: “…A user can submit a particular rating on an entity through an application or an element and/or entity within or accessible via a URI and/or application either through an Internet capable application like a web browser (via a toolbar, web page or web portal), Javascript, SMS texting, Telephonic, Flash object, application programming interface (API) or any other protocol or a web browser based submission 101, a telephone based submission 102, a SMS (Short Message Service) based submission 103 and any other standard and proprietary protocols 104. The Ratings/Review Module 105 collects and processes the rating/review data. A database 108 is used to store all the information…”¶86: “…The system then instructs the user to submit the rating/review by using both telephone keypad and the rater/reviewer voice to collect the rating/review. The Ratings/Review Module 105 collects and processes the rating/review data. A database 108 is used to store all the information…”; ¶87: “…A user 100 may use a SMS (short message service) based device 103 to rate/review a ratable object…”; ¶144: “…a developer could enable a live public or private chat service to solicit reviews for a ratable object at the end of a chat session. The service could verify the user's Chat ID with the chat provider and/or perform an out of band authentication process with a phone, SMS, and/or email verification based on the information requested from and provided by the Chat Session users.…”) Applicant further argues the amended claim limitations, applicant’s arguments are unpersuasive. In view of the above, and as noted in the modified rejection, Examiner maintains that the combination of Bailey, Hendrey, Mauseth teach claims 1, 6, 10 and 15 while the combination of Bailey, Hendrey, Mauseth in further view of Podemsky teach the intended function of claims 2-5 and 11-14; Bailey, Hendrey, Mauseth, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 10 recite in part, “… the server improving the rules over time to improve accuracy…” However applicant’s disclosure fails to provide the server improving the rules over time to improve accuracy…” are either generic, not explained at all, or are not explained in sufficient detail (simply stating or restating the function recited in the claim is not sufficient). Applicant’s disclosure teaches ¶27: “…To increase and improve its customer feedback, businesses may retain a company to institute a customer involvement campaign. The company will have access to and/or maintain communications with customers on behalf of the business, such as by electronic mail and text messaging. The company will have access to and/or maintain a website on behalf of the business, including maintaining a customer feedback portion of the business's website. The company may employ a system like that described herein to request private, public and online reviews from customers of the business. The company may use the system described herein to evaluate its success by evaluating the customer reviews for the business…”; ¶39 generally teaches that, “…The rules and the list may evolve over time to improve accuracy. Types of improvements include fine tuning the percentage thresholds, additional combinations of rules, and ordering of rules. Additional rules may be added for additional languages. …” Examiner was not able to find any support for the amended claim language distinctly describing the server fine tuning percentage thresholds, rules, combination of rules, and/or ordering of  “…the server improving the rules over time to improve accuracy…” Therefore, the applicant has failed to provide adequate disclosure in their specification reciting such a feature. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where this limitation is disclosed. The respective dependent claims do not remedy this flaw, therefore they are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., US Patent Application Publication No US 2009/0210444 A1, in view of Hendrey US Patent Application Publication No US 2014/0082021 A1, in further view of Mauseth et al., US Patent Application Publication No US 2008/0270209 A1.
With respect to Claims 1 and 10,
Bailey discloses,    
for each of a plurality of customers, a server obtaining a private review of a business including the server sending a first prompt via email or text message over a network to each of the plurality of customers to leave the private review, (Fig 1, “100” User submits  Rating/Review; “101” Ratings/Reviews may be submitted via http web browser/email client, sending an SMS message to the service, via a telephone call placed either by the reviewer or automatically by the reviewing/rating service to the user, via email, fax message, postal mail or other means…”;Fig 1, ¶83…different web servers;¶139 implementation of algorithms by the computer server system…”)
the server collecting the private review and storing it in a database (Fig 1, “100” User submits  Rating/Review; “101” Ratings/Reviews may be submitted via http web browser/email client, “102” Ratings/Reviews may be submitted via voice phone, “103” Ratings/Reviews may be submitted via text SMS, “104” Ratings/Reviews may be submitted via an API…; ¶76: “…A user can submit a particular rating on an entity through an application or an element and/or entity within or accessible via a URI and/or application either through an Internet capable application like a web browser (via a toolbar, web page or web portal), Javascript, SMS texting, Telephonic, Flash object, application programming interface (API) or any other protocol or method that can call and display content over a network and/or the Internet.…”;¶84: “…The Rater/Reviewer Accepted Submission Protocol part 1001 consist of four logical methods a user can submit a rating/review, a web browser based submission 101, a telephone based submission 102, a SMS (Short Message Service) based submission 103 and any other standard and proprietary protocols 104. The Ratings/Review Module 105 collects and processes the rating/review data. A database 108 is used to store all the information…”¶144: “…a developer could enable a live public or private chat service to solicit reviews for a ratable object at the end of a chat session… a plurality of protocols to collect, process, and store ratings and reviews for ratable objects are envisioned. …”)
the server sending a second prompt via email or text message over the network to each of the plurality of customers to leave a public review at a third party website hosted by a third party review server (Fig 1, ¶85-¶90;¶70: “…The collection of reviews and ratings is accomplished via multiple processes. The processes may be performed via the web and a browser using a standard web form, sending an SMS message to the service, via a telephone call placed either by the reviewer or automatically by the reviewing/rating service to the user, via email, fax message, postal mail or other means. All the collected reviews/ratings are stored and made available to the participating businesses via a centralized ASP environment…”;¶85: “…A user 100 using an http web browser or email client 101 to rate/review a ratable object …;¶86: “…The system then instructs the user to submit the rating/review by using both telephone keypad and the rater/reviewer voice to collect the rating/review. The Ratings/Review Module 105 collects and processes the rating/review data. A database 108 is used to store all the a developer could enable a live public or private chat service to solicit reviews for a ratable object at the end of a chat session. The service could verify the user's Chat ID with the chat provider and/or perform an out of band authentication process with a phone, SMS, and/or email verification based on the information requested from and provided by the Chat Session users.…”)
the server obtaining a plurality of public reviews of the business from a plurality of third party website over the network including the server periodically obtaining the public reviews for the business from multiple third party websites over the network, via application interfaces (API)s at the third party websites and the server storing the public reviews in the database (Fig 1, ¶76: “...application programming interface (API) or any other protocol or method that can call and display content over a network and/or the Internet.…”;¶147: “…The system's current algorithms can optionally be enhanced by applying Cookies to all users and tracking behaviors overtime to determine potential fraud activity. This includes instances in which a rater/reviewer may be: 1. rating certain organizations negatively, 2. flooding the system with reviews inappropriately, and/or 3. discovering a relationship with competitive ratable objects as determined by category or textual analysis…”;¶148: “…proactively solicit a user to review the organization upon the user's periodically obtaining the public reviews for the business from multiple third party websites…”.
the server improving the rules over time to improve accuracy;(¶74: “…Unique identifiers may also be used to improve the robustness of the vetting process. In certain embodiments, the system applies a cookie (a unique code applied by the system to determine identity, setting, and preference data for future return visits to the system) to the web browser of the organization when it previously signed up for an account with the system and another cookie when it actually administers their account on the system. By analyzing all the future ratings and reviews while looking for this same cookie on the rater's web browser, the system can selectively stop the submission and inclusion of the rater's rating or review…”; (¶156: “…multi-vetting process… The system and method are flexible enough to adjust the multi-step vetting process to accommodate numerous applications, security levels and even user preferences. The overall result is that the system generates bonafide ratings that a user can depend on as trustworthy to a clear and quantifiable legitimacy level…”)

a storage medium storing a program having instructions which when executed by a processor cause the processor to perform operations comprising (¶9: “…a non-transitory computer-readable medium storing instructions …”;¶92: “…The processing unit executes computer-executable instructions and may be a real or a virtual processor. The computer system may include a multi-processing system which includes multiple processing units for executing computer-executable instructions to increase processing power…”)
for each private review in the database, the server evaluating a likelihood the private review matches one of the plurality of public reviews for the business in the database, (¶75: “…The distances indicate how close of a match a word is to the query word. The shorter the distance between the two words, the closer of a match they are. The match result may be made as narrow or as broad as desired; for example, the match result may say "find J integers that are close to the integer q" wherein J=10. If J is set to 1000, many more match results will turn up, increasing the likelihood that the result that the user is looking for will be ensnared…”)
the server evaluating a match distance between text bodies in the public review and the private review(¶75: “…The shorter the distance between the two words, the closer of a match they are. The match result may be 
the server evaluating a match distance between reviewer names in the public review and the private review(Fig 1B, 9, 11, ¶23: “…the inventive concept provides a fast, approximate string matching that is useful for discrete words and scales up to be used with a group of words (e.g., sentences)…”;¶25: “…the inventive concept includes a method of performing approximate string matching in which an input string is used to retrieve output strings that have low Levenshtein distances to the input string. This method may be useful for spell checking, among other functions…”;¶27: “…A "string," as used herein, is one or more characters. For example, a string may be a word ("doggy") or a sentence ("where is the doggy?"). Characters include letters, numbers, and symbols…”¶75: “…Based on the one-dimensional index, the distance between two words can be calculated …the distance between ABAB and AAAA is 136-112=24. The distance between ABAB and BBBB is 112-68=44, and the distance between ABAB and BBAB is 132-112=20…”)
the server evaluating a match distance between review dates of the public review and a link click date resulting from an email prompt to submit the public review;(¶27: “…A "string," as used herein, is one or more characters. For example, a string may be a word ("doggy") or a 
the server evaluating a match distance between ratings in the public review and the private review(¶27: “…A "string," as used herein, is one or more characters. For example, a string may be a word ("doggy") or a sentence ("where is the doggy?"). Characters include letters, numbers, and symbols…”¶75: “…Based on the one-dimensional index, the distance between two words can be calculated …the distance between ABAB and AAAA is 136-112=24. The distance between ABAB and BBBB is 112-68=44, and the distance between ABAB and BBAB is 132-112=20…”)
the server applying rules to match distances for the text body, reviewer name, review date link click date and ratings to determine the likelihood of a match (Figs 1-8,¶74,¶75) including the server performing the following sequentially,
 when there is both a text body for the private review and the public review, the server checking whether the match distance for the text body is greater than a first system defined percentage, when there is both a text body for the private review and the public review, (Fig 1-
the server checking whether the match distance for the text body is greater than a second system defined percentage and the match distance for reviewer name is greater than a third system defined percentage (Fig 7, ¶50: “…Organization by Hilbert re-ordering produces a sufficient reordering that by choosing a window of J entries, all indexed strings within a desired Levenshtein distance can often be captured. In practice, J can be sufficiently small (say 1000) that J represents a small fraction (e.g., less than 0.5%) of the total dictionary of indexed strings. A post filtering step is then applied to the window of J strings in which the Levenshtein distance to the input string is calculated for each of J strings in the window, and the J strings are then re-ordered by ascending Levenshtein distance to the input string. The application is then free to pick a window size J such 
the server checking whether the match distance for reviewer name is greater than a fourth system defined percentage, the match distance for the rating is greater than or equal to a fifth system defined percentage and the match distance for the date is less than or equal to a first system defined number of days(¶48: “…FIG. 6 illustrates a two-dimensional "space" composed of two axes, the A-axis and the B-axis, and how the multi-level division illustrated in FIGS. 1-4 applies to the multi-dimensional space. Although the figure depicts just the top-level division of A and B, the division generates four quadrants…”;¶51: “…If the answer is yes, the third-level division is performed to see if the character x is present at character index two or higher, and so on until some region is marked on the axis. The results on all the axes are combined to identify a space that corresponds to the string received in step 70 (step 90)…”)
checking whether the match distance for reviewer name is greater than or equal to the first system defined percentage and the match distance for the date is less than or equal to a second system defined number of days (Fig1-7,¶51: “…For each possible character, a top-level (first-level) division is performed to check if the particular character x appears at character index zero or higher (step 74), wherein the character x may be any character. Since character index of zero he results on all the axes are combined to identify a space that corresponds to the string received in step 70 (step 90). ..”)
the server checking whether the match distance for reviewer name is greater than or equal to sixth system defined percentage, the match distance for the rating is greater than or equal to fifth system defined percentage and the match distance for the date is less than or equal to the second system defined number of days(¶48: “…Although a two-axes example is provided for simplicity of illustration, it should be apparent that the method can be extended to a space with more dimensions…”;¶51: “…If the character x does appear in the string, the second-level division is performed to see if the character x is present at character index one or higher (step 78). If the answer is no, the region .about.x.sub.1 is marked on the axis (step 80). If the answer is yes, the third-level division is performed to see if the character x is present at character index two or higher, and so on until some region is marked on the axis. The results on all the axes are combined to identify a space that corresponds to the string received in step 70 (step 90)...”;¶75: “…The match result may be made as narrow or as broad as desired; for example, the match result may say "find J integers that are close to the integer q" wherein J=10. If J is set to 1000, many more match results will turn up, increasing the likelihood that the result that the user is looking for will be ensnared…”;¶81: “…When the query is a multi-string query, such as a sentence, the individual word vectors are added to generate a vector for the string…”)
the server evaluating the customer involvement campaign success rate based on the likelihood each of the private reviews for the plurality of customers matches one of the public reviews (¶8: “…a query string may be matched with one or more strings in a corpus of data by comparing the one-dimensional representation of the query string with one-dimensional representations of strings in the corpus…”;¶23;¶75: “…the distance between two words can be calculated… The distances indicate how close of a match a word is to the query word. The shorter the distance between the two words, the closer of a match they are… increasing the likelihood that the result that the user is looking for will be ensnared…”) 
 public and private reviews to determine the likelihood of a match of Hendrey to Bailey resulting in determining the likelihood of a match, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for calculating a match distance between words based on an evaluation of public and private reviews to determine the likelihood of a match of strings/words (i.e. positive or negative ratings) See KSR [127 S Ct. at 1739]. 
Bailey and Hendrey are directed to the same field of endeavor since they are related to collecting, analyzing and matching data Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey with the method/system for comparing strings/words as customer involvement campaign success rate can be evaluated (Figure 1, ¶11, ¶23, ¶26, ¶75).
Bailey and Hendry disclose all of the above limitations, the combination of Bailey and Hendry does not distinctly describe the following limitations, but Mauseth however as shown discloses,
the server providing the customer involvement campaign success rate to the business (Abstract: “…A merchant scoring system predicts and reports the likelihood that a merchant is reliable (e.g., trustworthy, honest, and reputable), which is expected to translate into a positive consumer experience…”;Fig 2, 3, ¶12: “…a system for predicting and reporting the likelihood that a merchant is reliable (e.g., trustworthy, honest, and reputable) in its business dealings. A merchant reliability metric in this technology is expected to translate into a positive or good consumer experience in most circumstances. In one implementation, the described technology collects data from a variety of data sources, including combinations of the merchant, third-parties, and/or customers who have transacted with the merchant. A scoring model is executed on this collected data to determine an independent and objective merchant reliability metric (e.g., a "web score" or "W Score") that predicts the expected reliability of an online merchant within a range. The described technology may also track transactions of individual merchants, collects information from a variety of sources, including without limitation a combination of one or more of (a) the merchant itself, (b) third-party data sources 316, and (c) customers who have transacted with the merchant…”; ¶259)
Mauseth teaches a merchant scoring system for predicting the likelihood that a merchant is reliable (e.g. trustworthy, honest and reputable) via a merchant scoring model whereby information is collected from customers, third party data and merchant itself. Applicant’s disclosure generally teaches ¶27 that the customer involvement campaign system can be used to evaluate a business’ success by evaluating the customer reviews for the business. Applicant’s disclosure generally states that the system evaluates success rate of customer involvement campaign and provides it to business (¶32). Examiner interprets the displayed scoring metric of Mauseth as teaching the intended function of applicant’s limitation providing customer involvement campaign success rate to the business.
Bailey, Hendry and Mauseth are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system 
Independent claim 10 recites substantially similar limitations as independent claim 1, therefore it is rejected based on the same rationale noted above.

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Hendrey, Mauseth in further view of Podemsky et al., US Patent Application Publication No US 2009/0249445 A1.
With respect to Claims 2 and 11,
Bailey, Hendrey and Mauseth disclose all of the above limitations, Hendrey further discloses,
wherein the evaluating a match distance between text bodies in the public review and the private review comprises: the server calculating the distance between the text body of the private review and the public review(¶75: “…The shorter the distance between the two words, the closer of a match they are. The match result may be made as narrow or as broad as desired… If J is set to 1000, many more match results will turn up, increasing the likelihood that the result that the user is looking for will be ensnared…”)
 the distance between the text body of the private review and the public review of Hendrey to Bailey resulting in determining the likelihood of a match, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient indication of a likelihood of a match of strings/words (public/private reviews). See KSR [127 S Ct. at 1739].
Bailey, Hendry and Mauseth are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey with the scoring system of Mauseth and the method/system for comparing strings/words as taught by Hendrey since it allows for determining the likelihood of a match and calculating a match distance between words (Figure 1, ¶11, ¶23, ¶26, ¶75).

the server dividing the distance by the greater of a length of each of the text bodies of the private review and the public review(¶74: “…calculate the Levenshtein distance between the strings, which is defined as the minimal number of character substitutions, deletions and insertions for transformation of string A into string B, wherein the match score may be defined as: [score=(levenshtein_dist(A,B)-abs(length(A)-length(B)))/min(length(A),len- gth(B))]…”)
the server subtracting a result of the dividing from 1 to obtain a text body match percentage, unless the result of the dividing is greater than 1 wherein the body match percentage is 0.(¶74: “…wherein the match score may be defined as: [score=(levenshtein_dist(A,B)-abs(length(A)-length(B)))/min(length(A),len- gth(B))]; and/or (c) taking the lowest score(s) between all valid word combinations for the strings pair, and wherein a score of, or below, a predetermined threshold (e.g. 0.2) may be considered a match...")
Podemsky distinctly describes a Levenshtein matching function utilized for matching purposes and to calculate distance between strings via a match score (¶74). Applicant's disclosure at ¶35 teaches a Levenshtein Distance used to calculate the distance between a private review and a public review and that other distance functions may be used. Bailey, Hendry, Mauseth 

With respect to Claims 3, 5, 12 and 14,
Bailey, Hendrey, Mauseth and Podemsky disclose all of the above limitations, Hendrey further discloses,
wherein the distance is calculated using a Levenshtein Distance function (¶24: “…the disclosure includes a method of ordering strings in a multi-dimensional space such that similar strings end up within a predefined Levenshtein distance of one another…”;¶25: “…a method of performing approximate string matching in which an input string is used to retrieve output strings that have low Levenshtein distances to the input string. This method may be useful for spell checking, among other functions…”;¶30: “…an ordering will be created such that strings near each other in the one-dimensional ordering will be similar to each other by a Levenshtein distance metric. This facilitates fast approximate string matching…”)


With respect to Claims 4 and 13,
Bailey, Hendrey and Mauseth disclose all of the above limitations, Hendrey further discloses,
wherein the evaluating a match distance between reviewer names in the public review and the private review comprises: the server calculating the distance between the reviewer name of the private review and the public review(¶75: “…the distance between ABAB and AAAA is 136-112=24. The distance between ABAB and BBBB is 112-68=44, and the distance between ABAB and BBAB is 132-112=20…The shorter the distance between the two words, the closer of a match they are. The match result may be made as narrow or as broad as desired… If J is set to 1000, many more match results will turn up, increasing the likelihood that the result that the user is looking for will be ensnared…”)

Bailey, Hendry and Mauseth are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey, the scoring system of Mauseth, and the method/system for comparing strings/words as taught by Hendrey since it allows for determining the likelihood of a match and calculating a match distance between words (Figure 1, ¶11, ¶23, ¶26, ¶75).

the server dividing the distance by the greater of a length of each of the review names from the private review and the public review(¶74: “…(e.g. the Levenshtein distance function) to measure the ` distance` between a given processed set of one or more WiFi network names active and/or scanned during the visit to the names of the listed proximate venues for each tested pair of a WiFi Network and a listed venue name (e.g. a single WiFi SSID and a single venue name): (a) dividing both names into words; (b) attempting to match different combinations of words from each input (e.g. word 1 from WiFi SSID against word 1 from venue name, words 1 and 2 against word 1) wherein the matching process includes: (i) If either of the combined strings is less than 4 letters long, ignore this word combination, (ii) if both strings are 4 letters long and are exactly similar, consider this combination a match, and/or (iii) if both strings are at least 5 letters long, calculate the Levenshtein distance between the strings, which is defined as the minimal number of character substitutions, deletions and insertions for transformation of string A into string B,…”) 
the server subtracting a result of the dividing from 1 to obtain a reviewer name match percentage, unless the result of the dividing is greater than 1 wherein the reviewer name match percentage is 0.(¶74: “…wherein 
Podemsky distinctly describes a Levenshtein matching function utilized for matching purposes and to calculate distance between strings via a match score (¶74). Applicant's disclosure at ¶35 teaches a Levenshtein Distance used to calculate the distance between a private review and a public review and that other distance functions may be used. Bailey, Hendry, Mauseth and Podemsky are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey, the method/system for comparing strings/words of Hendrey, and the scoring system of Mauseth with the Levenshtein distance function as taught by Podemsky since it allows for determining a match score between strings (names, words, characters and the like) (¶74).

With respect to Claims 6 and 15,
Bailey, Hendrey and Mauseth disclose all of the above limitations, the combination of Bailey, Hendrey and Mauseth does not distinctly describe the following limitations, but Podemsky however as shown discloses,
wherein the evaluating a match distance between review dates of the public review and the private review comprises: the server calculating a difference in days between a time the customer clicked on an electronic request for the public review and a date of the public review(¶74: “…calculate the Levenshtein distance between the strings, which is defined as the minimal number of character substitutions, deletions and insertions for transformation of string A into string B, wherein the match score may be defined as: [score=(levenshtein_dist(A,B)-abs(length(A)-length(B)))/min(length(A),len- gth(B))]…”)
the server setting the match distance between review dates to be the absolute of the difference.(¶74:“…[score=(levenshtein_dist(A,B)-abs(length(A)-length(B)))/min(length(A),len- gth(B))]…”)
Podemsky distinctly describes a Levenshtein matching function utilized for matching purposes and to calculate distance between strings via a match score (¶74). Applicant's disclosure at ¶35 teaches a Levenshtein Distance used to calculate the distance between a private review and a public review and that other distance functions may be used. Bailey, Hendry, Mauseth and Podemsky are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey, the method/system for comparing strings/words of Hendrey, and the scoring system of Mauseth with the Levenshtein distance .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Hendrey, Mauseth in further view of Podemsky and Deshpande, US Patent Application Publication No US 2009/0249445 A1.
With respect to Claims 7 and 16,
Bailey, Hendrey, Mauseth disclose all of the above limitations, the combination of Bailey, Hendrey, Mauseth does not distinctly describe the following limitations, but Podemsky however as shown discloses,
the server subtracting the absolute value of a result of the dividing by 1 to obtain a review rating match percentage.(¶74: “…wherein the match score may be defined as: [score=(levenshtein_dist(A,B)-abs(length(A)-length(B)))/min(length(A),len- gth(B))]; and/or (c) taking the lowest score(s) between all valid word combinations for the strings pair, and wherein a score of, or below, a predetermined threshold (e.g. 0.2) may be considered a match...")
Podemsky distinctly describes a Levenshtein matching function utilized for matching purposes and to calculate distance between strings via a match score (¶74). Applicant's disclosure at ¶35 teaches a Levenshtein Distance used to calculate the distance between a private review and a public review and that other distance functions may be used. Bailey, Hendry, Mauseth and Podemsky are directed to the same field of endeavor since they are 
Bailey, Hendrey, Mauseth and Podemsky disclose all of the above limitations, the combination of Bailey, Hendrey, Mauseth and Podemsky does not distinctly describe the following limitations, but Deshpande however as shown discloses,
wherein the evaluating a match distance between ratings in the public review and the private review comprises: 
the server normalizing the ratings of the private review and the public review to a rating scale(¶25: “…The function F1 may be normalized to a range from 0 to 1, with a value of 1 indicating that there is no similarity between the known and target domain names…”)
the server calculating a difference between normalized ratings of the private review and the public review(¶25:”… F2 is a function that measures the difference between w'(C') and w''(C'') and .epsilon.2 is a suitable constant. This step may be described as finding a known website w'' having signature content set that is "sufficiently similar" to the signature content set of the target website w' according to a predetermined measure…”)
the server dividing the difference by the rating scale(¶31: “…the Levenshtein Distance Function measures the difference or distance between two character strings by counting the number of edit operations (character insertion, deletion, or substitution) required to convert the first character string into the second character string. The Levenshtein Distance Function may be normalized by dividing the number of edit operations by the total length of the two character strings. In this case, the normalized Levenshtein Distance Function may have a value between 0 and 1, where a value of 0 indicates that the two strings are identical, and a value of 1 indicates that the two strings have no characters in common…”; ¶35: “…the Levenshtein distance function can be converted into a similarity function: similarity=[(string length of target-Levenshtein distance between the target and the reference)/string length of target]…”)
Deshpande teaches a method/system for authenticating and determining similarities of domain names for a website via normalization (¶25). Bailey, Hendry, Mauseth, Podemsky and Deshpande are directed to the same field of endeavor since they are related to collecting, analyzing and matching data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for collecting reviews of Bailey, the method/system for comparing strings/words of Hendrey, the scoring system of Mauseth and the Levenshtein distance function of Podemsky with the method/system for .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, Hendrey, Mauseth in further view of O’Hanlon, US Patent No US 8,817,959 B1.
With respect to Claims 9 and 18,
Bailey, Hendrey and Mauseth disclose all of the above limitations, the combination of Bailey, Hendrey and Mauseth does not distinctly describe the following limitation, but O’Hanlon however as shown discloses,
the server receiving notification that the customer clicked on a link in the second prompt, including capturing a time and date the customer clicked on the link in the second prompt (column 6, lines 2-26:”…sending reports to the subscriber whose information was requested, said reports including the date and time said subscriber information was requested, identifying information about the contact, and identifying information about the items associated with the URLs the customer requested and for which the links were opened on the customer telecommunications device…”)
O’Hanlon teaches a method/system for distributing information to consumers. Bailey, Hendry, Mauseth and O’Hanlon are directed to the .

Conclusion
References cited but not used:
Maga et al., US Patent Application Publication No US  2007/0112614  A1, “Identifying Target Customers for Campaigns to Increase Average Revenue Per User”, relating to relates to a method for designing and executing marketing campaigns for increasing the revenue received from a business's existing customer base.  
Reed, et al., US Patent Application Publication No US 2004/0103017 A1, “Adaptive Marketing Using Insight Driven Customer Interaction”, relating to  adaptive marketing using insight driven customer interaction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629   
                                                                                                                                                                                                  
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629